DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) or indicate National Stage entry from a PCT application is acknowledged.
Information Disclosure Statement
The information disclosure statements submitted on 07/22/2020, 01/08/2021, and 05/11/2021 have been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20200275331 A1) (hereinafter Kim) in view of Ahmad et al. (US 20190387428 A1) (hereinafter Ahmed).

Regarding claim 1, Kim discloses a session establishment method, comprising: obtaining, by a first mobility management entity, information about a packet data network (PDN) connection that has been established when a terminal accesses an evolved packet core (EPC) network (FIG. 8, par. 0153, “When the UE determines to hand over a PDU session to the EPC via the 3GPP access (i.e., E-UTRAN) based on the above information, the UE ; and
Kim further discloses obtaining single network slice selection assistance information (S-NSSAI) of a network slice corresponding to the PDN connection (par. 0179, “If the SMF serves the UE multiple PDU sessions having the same DNN but different single network slice selection assistance information (S-NSSAI), the SMF requests to assign the EBI(s) only to PDU sessions served by a common UPF (or PDU session anchor (PSA)) based on service provider policies.”).
However, Kim fails to disclose obtaining, by the first mobility management entity, single network slice selection assistance information (S-NSSAI) of a network slice corresponding to the PDN connection.
In the same field of endeavor, Ahmed discloses obtaining, by the first mobility management entity, single network slice selection assistance information (S-NSSAI) of a network slice corresponding to the PDN connection (par. 0123-0124, “there may be an indication of network slice selection assistance information (S-NSSAI) for EPC-NGC inter-working. In a version of LTE there may be no network slicing concept; Since the PDU session in the NGC may be associated to a particular network slice, when the PDN connection from LTE is handed over to the NGC, the WTRU may need to have knowledge about the slice the PCO part of the message may be transparent to the MME hence S-NSSAI information may be stored in the PGW-C/SMF node at the EPC during the PDN connection establishment procedure”, with consideration of the teachings in par. 0115, “The MME may save this information and send it towards the SGW/PGW-C. The MME may use a new indication on the interface between the MME and the SGW/PGW-C to reflect the support of RQoS by the WTRU, or it may send the same indication (e.g., in PCO or ePCO) towards the SGW/PGW-C.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate providing S-NSSAI information to MME as taught by Ahmed to the transmission of a PDN connection establishment request to an MME as disclosed by Kim for purpose of providing information about the slice associated with the PDU session by using S-NSSAI information in the Protocol Configuration Option (PCO) part of the PDN connection to MME.
Regarding claim 2, as applied to claim 1 above, Kim discloses wherein the S-NSSAI of the network slice corresponding to the PDN connection indicates a network (par. 0179, “If the SMF serves the UE multiple PDU sessions having the same DNN but different single network slice selection assistance information (S-NSSAI), the SMF requests to assign the EBI(s) only to PDU sessions served by a common UPF (or PDU session anchor (PSA)) based on service provider policies.” PDU sessions are parts of 5G netwrok).
Regarding claim 3, as applied to claim 1 above, Ahmed discloses wherein the obtaining. by the first mobility management entity, S-NSSAI of a network slice corresponding to the PDN connection comprises: determining, by the first mobility management entity, the S-NSSAI of the network slice corresponding to the PDN connection (par. 0123-0124, “demonstrating S-NSSAI indication when interworking with EPC and NGC, the WTRU may include one or more S-NSSAI information in the Protocol Configuration Option (PCO) part of the PDN connection request NAS message in an EPC, such as based on the configured (Network slice selection policy) NSSP at the WTRU. As described earlier, the PCO part of the message may be transparent to the MME hence S-NSSAI information may be stored in the PGW-C/SMF node at the EPC during the PDN connection establishment procedure”, with consideration of the teachings in par. 0115, “The MME may save this information and send it towards the SGW/PGW-C. The MME may use a new indication on the interface between the MME and the SGW/PGW-C to reflect .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate providing S-NSSAI information to MME as taught by Ahmed to the transmission of a PDN connection establishment request to an MME as disclosed by Kim for purpose of providing information about the slice associated with the PDU session by using S-NSSAI information in the Protocol Configuration Option (PCO) part of the PDN connection to MME.
Regarding claim 18, Kim discloses a first mobility management entity (FIG. 8 for MME), comprising:
at least one processor; and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor (for inherent memory and processor), wherein the programming instructions instruct the first mobility management entity to:
obtain information about a packet data network (PDN) connection that has been established when a terminal accesses an evolved packet core (EPC) network (FIG. 8, par. 0153, “When the UE determines to hand over a PDU session to the EPC via the 3GPP access (i.e., E-UTRAN) based on the above information, the UE transmit a PDN connection establishment request to an MME. The PDN connection establishment request may include the type of the handover or information indicating that the handover is from the SGC. Upon ; and 
However, Kim fails to disclose obtain single network slice selection assistance information (S-NSSAI) of a network slice corresponding to the PDN connection.
In the same field of endeavor, Ahmed discloses obtain single network slice selection assistance information (S-NSSAI) of a network slice corresponding to the PDN connection (par. 0123-0124, “there may be an indication of network slice selection assistance information (S-NSSAI) for EPC-NGC inter-working. In a version of LTE there may be no network slicing concept; Since the PDU session in the NGC may be associated to a particular network slice, when the PDN connection from LTE is handed over to the NGC, the WTRU may need to have knowledge about the slice associated with the NGC PDU session… demonstrating S-NSSAI indication when interworking with EPC and NGC, the WTRU may include one or more S-NSSAI information in the Protocol Configuration Option (PCO) part of the PDN connection request NAS message in an EPC, such as based on the configured (Network slice selection policy) NSSP at the WTRU. As described earlier, the PCO part of the message may be transparent to the MME hence S-NSSAI information may be stored in the PGW-C/SMF node at the EPC during the PDN connection establishment procedure”, with consideration of the teachings in par. 0115, “The MME may save this information and send it towards the SGW/PGW-C. The MME may use a new indication on the .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate providing S-NSSAI information to MME as taught by Ahmed to the transmission of a PDN connection establishment request to an MME as disclosed by Kim for purpose of providing information about the slice associated with the PDU session by using S-NSSAI information in the Protocol Configuration Option (PCO) part of the PDN connection to MME.
Regarding claim 20, as applied to claim 18 above, claim is rejected for the same reason(s) as set forth claim 2 above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Kim in view of Ahmad and further in view of RYU et al. (US 20210211960 A1) (hereinafter Ryu).

Regarding claim 6, as applied to claim 1 above, Kim as modified by Ahmad discloses the claimed invention except obtaining, by the first mobility management entity, information about a second mobility management entity.
In the same field of endeavor, Ryu discloses obtaining, by the first mobility management entity, information about a second mobility management entity (par. 0193, “When there is MME relocation, the source MME sends this information to the target MME via the Forward Access Context .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sending information between source and target MME as taught by Ryu to the a hand over a PDU session to the EPC via the 3GPP access (i.e., E-UTRAN) and transmiting a PDN connection establishment request to an MME as disclosed by Kim as modified by Ahmad for purpose of preforming handover from source MME to a target MME that supports the UE's preferred network operation.
Allowable Subject Matter
Claims 4, 5, 7-12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 13, the prior arts of the record, Kim in view of Ahmad, fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Kim discloses a session establishment system, comprising a first mobility management entity and a second mobility management entity, wherein: the first mobility management entity is configured to: obtain information about a packet data network (PDN) connection that has been established when a terminal accesses an evolved (FIG. 8, par. 0153, “When the UE determines to hand over a PDU session to the EPC via the 3GPP access (i.e., E-UTRAN) based on the above information, the UE transmit a PDN connection establishment request to an MME. The PDN connection establishment request may include the type of the handover or information indicating that the handover is from the SGC. Upon receipt of the request, the MME starts to establish a PDN connection.”).
Ahmad discloses obtain single network slice selection assistance information (S-NSSAI) of a network slice corresponding to the PDN connection  (par. 0123-0124, “there may be an indication of network slice selection assistance information (S-NSSAI) for EPC-NGC inter-working. In a version of LTE there may be no network slicing concept; Since the PDU session in the NGC may be associated to a particular network slice, when the PDN connection from LTE is handed over to the NGC, the WTRU may need to have knowledge about the slice associated with the NGC PDU session… demonstrating S-NSSAI indication when interworking with EPC and NGC, the WTRU may include one or more S-NSSAI information in the Protocol Configuration Option (PCO) part of the PDN connection request NAS message in an EPC, such as based on the configured (Network slice selection policy) NSSP at the WTRU. As described earlier, the PCO part of the message may be transparent to the MME hence S-NSSAI information may be stored in the PGW-C/SMF node at the EPC during the PDN connection establishment procedure”, with consideration of the teachings in par. 0115, “The MME may save this information and send it towards the SGW/PGW-C. The MME may use a new indication on the interface between the MME and the SGW/PGW-C to reflect the support of RQoS by the WTRU, or it may send the same indication (e.g., in PCO or ePCO) towards the SGW/PGW-C.”).
However, Kim in combination with Ahmed fail to disclose “send, to the second mobility management entity, the S-NSSAI of the network slice corresponding to the PDN connection; and the second mobility management entity is configured to receive, from the first mobility management entity, the S-NSSAI of the network slice corresponding to the PDN connection” in combination with other limitations of the claim.
Therefore, claim 13 and the corresponding dependent claims 14-17 are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
RAMLE et al. (US 20200359291 A1) disclose METHODS FOR ESTABLISHING CONNECTION FOR PACKET DATA TRANSFER OF A WIRELESS COMMUNICATION DEVICE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642